t c memo united_states tax_court donnie francis schroeder petitioner v commissioner of internal revenue respondent docket no 1157-04l filed date donnie schroeder pro_se alan j tomsic for respondent memorandum opinion laro judge petitioner petitioned the court under sec_6330 to review a determination of the commissioner’s office of appeals appeals sustaining respondent’s proposed levy upon his property respondent proposed the levy to collect and federal income taxes with additions thereto totaling unless otherwise noted section references are to the applicable versions of the internal_revenue_code approximately dollar_figure following trial of the matter and concessions by respondent we must decide as to and whether appeals abused its discretion in sustaining the proposed levy we hold that it did not background petitioner resided in verdi nevada when his petition was filed he filed federal_income_tax returns for and and respondent determined a deficiency for each of those years petitioner petitioned this court to redetermine these amounts following trial we sustained respondent’s determination see schroeder v commissioner tcmemo_2002_211 affd 63_fedappx_414 9th cir schroeder i petitioner did not file an appeal_bond and respondent assessed on date the amounts due under our decision in schroeder i schroeder i was affirmed on date on date respondent mailed to petitioner a final notice notice_of_intent_to_levy and your right to a hearing petitioner requested the related sec_6330 hearing which was conducted via correspondence shortly after receiving we say approximately as these amounts were computed before the present proceeding and have since increased on account of interest the petition in part sought review of respondent’s levy to collect and penalties under sec_6702 we dismissed those years because we lack jurisdiction under sec_6330 to consider such penalties 115_tc_324 petitioner’s request for a sec_6330 hearing respondent mistakenly issued and then withdrew in less than weeks a notice_of_levy on date appeals mailed to petitioner a notice_of_determination concerning collection action s under sec_6320 and or sustaining the proposed levy discussion we review nonliability administrative determinations for abuse_of_discretion 114_tc_604 petitioner has not attempted to show that appeals failed to comply with sec_6330 he raises only two arguments that collection should have been stayed by his appeal and that respondent by collecting interest is attempting to levy on an amount greater than that stated by this court in schroeder i we are not persuaded by either argument an appeal from a decision of this court does not operate as a stay of assessment or collection of any portion of the deficiency determined by the decision unless a taxpayer files a bond with the court on or before the date he files his notice of appeal sec_7485 respondent was entitled to proceed with assessment and collection after petitioner filed his notice of appeal without posting a bond respondent is entitled to collect we disregard petitioner’s arguments as to the erroneously issued notice_of_levy since respondent voluntarily withdrew this notice_of_levy shortly after issuing it interest on any amount of unpaid taxes with interest beginning to accrue on such unpaid taxes as of the last date prescribed for payment sec_6601 petitioner has therefore raised no valid arguments that the determination by appeals was an abuse_of_discretion and we sustain that determination all other arguments by the parties have been considered and those not discussed herein have been rejected as meritless accordingly decision will be entered for respondent respondent concedes that interest accrues on related penalties and additions to tax from date when respondent assessed petitioner’s and deficiencies
